Rothrock, J.
The casé involves no question of law. The evidence as to
whether or not the note in controversy, or rather the note for which the one in suit is a substitute, was secured by the mortgage, is one of fact only, and on which the evidence is very nearly balanced. After a careful examination of the record, we are led to the conclusion that the Circuit Court correctly found that the preponderance is with the defendant. We are led to this conclusion mainly by the fact that the original note was not made payable to the mortgagee, and that a chattel mortgage was taken to secure its payment. We are also influenced, to a large extent, by the testimony of the witness Stowell, one of the mortgagors.
It is not to be expected that we will set out or discuss the evidence. The announcement of our conclusion on a question of fact is sufficient.
Affirmed .